Citation Nr: 1541786	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-29 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that the Veteran was initially scheduled for a videoconference hearing before a Veterans Law Judge to be held on October 4, 2012.  He indicated that he would be unavailable to attend that hearing and requested that his hearing be rescheduled.  The Veteran's hearing was rescheduled for November 19, 2012, but that he failed to report for that hearing.  The Veteran has not requested that the hearing again be rescheduled and has not provided good cause for his failure to report.  Accordingly, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2014).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2014); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  But see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).

An SOC addressing the Veteran's PTSD evaluation was issued in October 2011 and the current appeal was certified to the Board in December 2011.  Then of record were VA treatment records dated through June 2011.  Since the appeal was certified to the Board, evidence pertinent to rating the severity of the Veteran's PTSD has been associated with his Virtual VA file.  The evidence includes VA treatment records that include the report of an October 2014 mental health consultation and also contain references to prior mental health treatment.  Specifically, the report of a June 2012 neuropsychology consultation indicates that the Veteran had previously been in treatment for PTSD.  It was noted that he had been seen by S.H., LCSW, for psychotherapy until May 2011, at which time he was reassigned to another provider.  (VA treatment records do contain records showing mental health treatment received by S.H. at the VA Medical Center (VAMC) in New Haven, Connecticut.)  The Veteran expressed that he was dissatisfied with his new provider and thus discontinued treatment in 2012.  An October 2014 neurology outpatient clinic progress note indicates that the Veteran was "getting back into care today" and the October 2014 mental health consultation report states that an appointment had been scheduled for October 21, 2014, "with Bassett."  This evidence suggests that there are additional relevant records that remain outstanding.

In light of the addition of relevant evidence to the Veteran's paperless claims files after the matter was certified to the Board, a remand is required for the agency of original jurisdiction to initially consider the additional evidence associated with the record after issuance of the October 2011 SOC.  A remand is necessary for the AOJ to obtain copies of all pertinent VA treatment records not previously associated with the claims folder and associate them with the claims folder.  See 38 U.S.C.A § 5103A(b)(1) (West 2002); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The AOJ should also attempt to obtain any relevant private treatment records identified by the Veteran.

The Board finds that on remand, the Veteran should be scheduled for a new VA examination in connection with his claim for an increased rating.  Although the Veteran has not alleged specifically that his PTSD has increased in severity since the time of the last VA examination, which was conducted in October 2010, given that nearly five years have passed since that time, the Board finds that a new examination is warranted so as to ensure that the evaluation of the Veteran's PTSD during the pendency of the claims period is a fully informed one.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim for a higher rating for PTSD.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record. 

The AOJ should specifically request from the Veteran that he provide the full name and address for the facility identified as "Bassett", as well as the dates of PTSD related treatment.  Following receipt of that information, the AOJ should contact the relevant physician or facility in question, with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.

The AOJ should ensure that all records pertaining to PTSD-related treatment at the New Haven VAMC from May 2011 through 2012 are obtained and associated with the Veteran's claims folder.  The AOJ should also ensure that all current VA treatment records have been associated with the Veteran's claims file.  This includes all CAPRI and CPRS records dated since September 9, 2015.

2.  The AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms.  The examiner should provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since August 2010.  If the examiner feels as though the Veteran's PTSD has worsened during the pendency of his claim (since August 2010), the examiner should so state and should, to the extent possible, indicate when the evidence demonstrates an increase in the severity of his PTSD.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal.  (The AOJ should consider whether the issue of entitlement to rating of TDIU has been raised as part of its readjudication of the Veteran's PTSD rating claim and, if so, should consider whether entitlement to that benefit is warranted.)  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished an SSOC and afforded the appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


